THIRD AMENDMENT
TO
AGREEMENT FOR PURCHASE AND SALE

     This THIRD AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (this “Amendment”)
is made and entered into this 15th day of May, 2009, by and between the
undersigned selling entities (collectively, “Seller”) and ROBERT KO (“Buyer”).

Recitals



  A.   Seller and Buyer are parties to that certain Agreement for Purchase and
Sale of Real Property and Escrow Instructions dated effective April 21, 2009, as
amended by First Amendment to Agreement for Purchase and Sale dated May 6, 2009,
and Second Amendment to Agreement for Purchase and Sale dated May 12, 2009 (as
amended, the “Purchase Agreement”), for that certain real property located in
Orange County, California, commonly known as 901 Civic Center Drive, Santa Ana,
California, as more particularly described therein. Capitalized terms used in
this Amendment and not defined herein shall have the meanings given such terms
in the Purchase Agreement.



  B.   Seller and Buyer mutually desire to amend the Purchase Agreement as
provided below.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer agree as follows.



  1.   Financing Contingency. The final day of the Financing Contingency Period
is hereby further extended to May 22, 2009, for the sole purpose of obtaining a
letter from the City of Santa Ana Building Department or any other evidence
reasonably acceptable to Buyer indicating that any environmental issues related
to the UST formerly located on the site, removed in or about 1979, were resolved
by issuance of the building permit(s) issued in or about 1979 for the building
currently located on the Property. The information provided by the Seller must
be approved by Buyer’s lender and cause Buyer’s lender to waive the existing
requirement to conduct a Phase II environmental assessment.



  2.   No Other Amendments. Except with respect to the amendments expressly set
forth in this Amendment, the Purchase Agreement remains unmodified in all other
respects and in full force and effect. This Amendment is entered into pursuant
to, and is intended to be read together and consistent with, the Purchase
Agreement. However, if any inconsistencies exist between this Amendment and the
Purchase Agreement, the provisions of this Amendment shall prevail over anything
to the contrary in the Purchase Agreement.

     3. Counterparts. This Amendment may be executed in counterparts. Facsimile
or .pdf delivery shall be sufficient to form a binding agreement.

 IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first hereinabove written.

                                                 
 
                                SELLER:      
 
                      BUYER:                
 
                                NNN VF 901 CIVIC, LLC,                         a
Delaware limited liability company               /s/ Robert Ko                
 
                       
Robert Ko  
   
  By:       Grubb & Ellis Realty Investors, LLC,
                                a Virginia limited liability company,
                                Its Vice President
                               
 
                                       
By:
      /s/ Jeffrey T. Hanson                                
Name:
      Jeffrey T. Hanson                                
Title:
      Chief Investment Officer                                
 
                                NNN 901 CIVIC, LLC,                         a
Delaware limited liability company                                
 
                                By:       Grubb & Ellis Realty Investors, LLC,
                                a Virginia limited liability company,
                                Its Manager
                               
 
                                       
By:
      /s/ Jeffrey T. Hanson                                
Name:
      Jeffrey T. Hanson                                
Title:
      Chief Investment Officer  
 
 
 
 
 


